Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

BY AND AMONG

FIRST COMMUNITY BANK CORPORATION OF AMERICA

AND

FIRST COMMUNITY BANK OF AMERICA

AND

KENNETH P. CHERVEN

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into
this 29th day of November, 2004, by and among First Community Bank Corporation
of America (“Corporation”), First Community Bank of America (“Bank”) and Kenneth
P. Cherven (“Employee”). The Corporation and the Bank are collectively referred
to herein as “Employer.” Employer and Employee are collectively referred to
herein as the “Parties.”

RECITALS

WHEREAS, Employer wishes to retain Employee as Chief Executive Officer and
President of the Corporation and the Bank to perform the duties and
responsibilities as are described in this Agreement and as the Boards of
Directors (“Boards”) may assign to Employee from time to time; and

WHEREAS, Employee desires to become employed by Employer and to serve as the
Chief Executive Officer and President of the Corporation and the Bank in
accordance with the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto represent, warrant, undertake, covenant
and agree as follows:

OPERATIVE TERMS

1. Employment and Term. Employer shall employ Employee pursuant to the terms of
this Agreement to perform the services specified in Section 2 herein. The
initial term of employment shall be for a period of three years, commencing on
November 1, 2004 (“Effective Date”). On each subsequent day, this Agreement
shall be automatically renewed for one additional day until Employee’s 65th
birthday. However, either Party may terminate such renewals of this Agreement at
any time by giving the other Party written notice of its intent not to renew.

The Board of both the Corporation and the Bank, or their respective Compensation
Committees, shall on at least an annual basis, review Employee’s performance and
this Agreement to determine if the Agreement’s renewals should be continued. The
Boards’ or their respective Compensation Committees’ decision shall be included
in their meeting minutes.

2. Position, Responsibilities and Duties. During the term of this Agreement,
Employee shall devote all of his working time, attention, skill and best efforts
to accomplish and faithfully perform all of the duties assigned to Employee on a
full-time basis. Employee shall, at all times, conduct himself in a manner that
will reflect positively upon Employer. Employee shall obtain and maintain such
licenses, certificates, accreditations and professional memberships and
designations as Employer may reasonably require. Employee shall notify Employer
prior to any significant participation by him in any trade association or
similar organization. Employee shall also have the specific duties prescribed in
Schedule A, and any amendments thereto as mutually agreed to by the Parties.

3. Compensation. During the term of this Agreement, Employee shall be
compensated as described in Schedule B, and any amendments thereto as mutually
agreed to by the Parties.

4. Payment of Business Expenses. Employee is authorized to incur reasonable
expenses in performing his duties hereunder. Employer will reimburse Employee
for authorized expenses, according to Employer’s established policies, promptly
after Employee’s presentation of an itemized account of such expenditures.

5. Illness or Incapacity.

(a) Duration: Employee shall be paid his full Base Salary for any period of his
illness or incapacity; provided that such illness or incapacity does not render
Employee unable to perform his duties under this Agreement for a period longer
than three consecutive months. At the end of such three-month period, Employer
may terminate Employee’s employment and this Agreement, as provided as provided
by Section 6(b).

(b) Continuation of Coverages: Notwithstanding any contrary provision herein,
following any termination of Employee’s employment and this Agreement pursuant
to Section 5(a), Employer will continue any other life, health and disability
coverages for Employee substantially identical to the coverages maintained prior
to Employee’s termination until the earlier of:

 

  (i) Employee’s full time employment by another Person;

 

  (ii) one year after the date of such termination (with the exception of any
disability insurance coverage in place, which shall be governed by the terms of
such policy); or

 

  (iii) the date of Employee’s death.

6. Termination.

(a) Death: This Agreement shall immediately terminate upon Employee’s death, in
which instance Employer shall pay to Employee’s estate any compensation accrued,
but not yet paid.

(b) Termination for Cause: Employer shall have the right, at any time, upon
written notice of termination satisfying the requirements of Section 8 herein,
to terminate Employee’s employment hereunder, including termination for Cause as
determined in the discretion of the Board of Directors. A termination for Cause
shall be effective immediately upon effectiveness of a notice of termination.

For the purpose of this Agreement, termination for “Cause” shall mean
termination for personal dishonesty; insubordination; misconduct or conduct:
which could have a material negative reflection on Employer; breach of fiduciary
duty; materially failing to perform the duties stated in this Agreement and
Schedule A of this Agreement; violation of any significant law, rule or
regulation (other than minor traffic violations or similar offenses); violation
of a final cease-and-desist order; illness or incapacity for a period of longer
than three months (as contemplated by Section 5); or personal default on
indebtedness which is not corrected within 30 days from the date of default. In
the event Employee is terminated for Cause, Employee shall have no right to
compensation or other benefits for any period after such date of termination,
other than compensation which was accrued, but not yet paid and (in the case of
termination pursuant to Section 5[a]) the continuation of coverages describe in
Section 5(b).



--------------------------------------------------------------------------------

(c) Termination by Employer Other than For Cause: If Employee is terminated by
Employer for any reason other than for Cause, Employee’s right to severance
benefits under this Agreement shall be as set forth in Sections 6(g) and
(h) herein.

(d) Change-in-Control: A “Change-in-Control” of Employer shall mean the first to
occur of any one or more of the following:

 

  (i) any transaction, whether by merger, consolidation, asset sale,
recapitalization, reorganization, combination, stock purchase, tender offer,
reverse stock split, or otherwise, which results in the acquisition of, or
beneficial ownership (as such term is defined under rules and regulations
promulgated under the Securities Exchange Act of 1934, as amended) by any person
or entity or any group of persons or entities acting in concert of 50% or more
of the outstanding shares of common stock of the Corporation or the Bank; or

 

  (ii) the sale of all or substantially all of the assets of the Corporation or
the Bank; or

 

  (iii) the liquidation of the Corporation or the Bank of a material amount of
either’s assets; or

 

  (iv) the takeover or control of all or substantially all of the operations of
the Corporation or the Bank, through any of the means specified above.

If Employee has actual knowledge of an anticipated “Change-in-Control” at least
30 days prior to the event which causes a Change-in-Control, Employee shall be
entitled at any time up to 30 days prior to the event which will effect such
Change-in-Control (the “Change-in-Control Date”), to give a notice of
termination (as defined in Section 8) as of the Change-in-Control Date, and
Employee shall be paid, in addition to all accrued but unpaid compensation, a
lump sum cash payment (the “Change-in-Control Payment”). The Change-in-Control
Payment shall be equal to two-and-nine-tenths (2.9) years Employee’s then Base
Salary (as defined in Schedule B) to be paid without setoff of any kind and in
cash, not later than ten days after the Change-in-Control Date. Additionally,
prior to the Change-in-Control Date, Employer shall notify representatives of
the acquiring or successor entity, as the case may be, of Employee’s rights and
Employer’s obligations under this Agreement, and without affecting Employer’s
obligations to pay Employee hereunder, any such acquiring or successor entity
shall become obligated to forthwith pay to Employee for such part of the
Change-in-Control Payment as has not been paid by Employer as of the
Change-in-Control Date.

In the event a Change-in-Control occurs without Employee having the actual prior
knowledge described above, Employee shall have the right to give a notice of
termination (as defined in Section 8) to Employer no later than ten
(10) business days following a Change-in-Control during the term of this
Agreement. In such instance, Employer, its successor or acquirer shall pay the
Change-in-Control payment to Employee within ten (10) business days of receipt
of Employee’s notice of termination.

(e) Termination for Good Reason: Employee may terminate his employment hereunder
for Good Reason by delivering a notice of termination (as defined in Section 8).
For purposes of this Agreement, “Good Reason” shall mean: (i) a failure by
Employer to comply with any material provision of this Agreement, which failure
has not been cured within 15 business days after a notice of such noncompliance
has been given by Employee to Employer; or (ii) subsequent to a
Change-in-Control. In the event Employee terminates his employment for Good
Reason, he shall be entitled to severance benefits as set forth in Sections 6(g)
and (h).

(f) Termination by Employee: Employee may terminate his employment hereunder and
this Agreement for any reason, by providing a notice of termination (as defined
in Section 8). In such event, Employee shall have no right to compensation or
other benefits after the date of termination, except for accrued but unpaid
compensation.

(g) Severance Payment: If Employee is entitled to severance benefits under
Sections 6(c) or (e), Employee shall be paid, as severance, the total Base
Salary (as defined in Schedule B) due for the longer of the remaining term of
this Agreement or six months (which is the maximum duration of the agreement not
to compete imposed on Employee by Section 12[b]). Any such payment shall be made
in substantially equal semi-monthly installments on the 15th and last days of
each month until paid in full and shall only be paid subject to Employee’s
execution of a full release in favor of Employer for any potential claims
related to this Agreement or to Employee’s employment with Employer.

(h) Additional Severance Benefits: If Employee is entitled to severance benefits
under Sections 6(c) or (e), Employer shall maintain in full force and effect,
for the continued benefit of Employee any Employee benefit plans and programs in
which Employee was entitled to participate immediately prior to the date of
termination for the shorter of:

 

  (i) one year after the date of termination; or

 

  (ii) the period of time ending on the date Employee becomes eligible for
participation in a comparable plan provided by another employer; provided,
however, that Employee’s continued participation is possible under the general
terms and provisions of such plans and programs.

7. Regulatory Provisions. Employer and Employee acknowledge that the laws and
regulations governing the Parties require that the employment of Employee be
governed by certain standards contained in those laws and regulations. To that
end, the Parties agree to be bound by the following provisions:

(a) Suspension/Temporary Prohibition: If Employee is suspended and/or
temporarily prohibited from participating in the conduct and affairs of the Bank
by a notice served under Sections 8(e) or (g)(1) of the Federal Deposit
Insurance Act (12 U.S.C. §1818[e][3] and [g][1]) Employer’s obligations under
this Agreement shall be suspended as of the date of such service unless stayed
by appropriate proceedings. If the charges and the notice are dismissed,
Employer may in its discretion:

 

  (i) pay Employee all or part of his compensation withheld while the
obligations under this Agreement are suspended; and

 

  (ii) reinstate (in whole or part) any of Employer’s obligations which were
suspended.

(b) Permanent Prohibition: If Employee is removed and/or permanently prohibited
from participating in the conduct and affairs of the Bank by an order issued
under Sections 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
§1818[e][4] or [g][1]), all of Employer’s obligations under this Agreement shall
terminate as of the effective date of the order, but Employee’s vested rights,
if any shall not be affected.



--------------------------------------------------------------------------------

(c) Default Under FDIA: If the Bank is in default (as defined in Section 3[x][1]
of the Federal Deposit Insurance Act) all obligations under this Agreement shall
terminate as of the date of default, but this subsection of this Agreement shall
not affect Employee’s vested rights if any.

(d) Regulatory Termination: All obligations under this Agreement shall be
terminated, except to the extent that a determination has been made that
continuation of this Agreement is necessary for continued operation of the Bank:

 

  (i) by the Director or his or her designee, at the time the Office of Thrift
Supervision (“OTS”) or Federal Deposit Insurance Corporation (“FDIC”) enters
into an agreement to provide assistant to or on behalf of the Bank under the
authority to contained in Section 13(c) of the Federal Deposit Insurance Act; or

 

  (ii) by the OTS, FDIC or the Director, or his or her designee, at the time the
OTS, FDIC or the Director, or his or her designee, approves a supervisory merger
to resolve problems related to operation of the Bank or when the Bank’s
determined by the OTS, FDIC or the Director to be in unsafe or unsound
condition.

Any of Employee’s rights that have already vested, however, shall not be
affected by such action. For purposes of this subsection of this Agreement, the
term “Director” shall mean the Director of the OTS or the FDIC.

8. Notice of Termination.

(a) Specificity: Any termination of Employee’s employment by Employer or by
Employee shall be communicated by written notice of termination to the other
Party. For purposes of this Agreement, a “notice of termination” shall mean a
dated notice which shall: (i) indicate the specific relevant termination
provision in the Agreement; (ii) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee’s
employment under the provision; and (iii) set forth the date of termination,
which shall be not less than 30 days nor more than 45 days after such notice of
termination is given, unless another Section of the Agreement requires or
permits a different effective date.

(b) Delivery of Notices: All notices or resignations given or required to be
given herein shall be in writing, sent by United States first-class certified or
registered mail, postage prepaid, by way of overnight carrier, or by hand
delivery. If to Employee (or to Employee’s spouse or estate upon Employee’s
death) notice shall be sent to Employee’s last-known address, and if to
Employer, notice shall be sent to Employer’s corporate headquarters. All such
notices shall be effective five days after having been deposited in the mail if
sent via first-class certified or registered mail, or upon delivery if by hand
delivery or if sent via overnight carrier. Either Party, by notice in writing,
may change or designate the place for receipt of all such notices.

9. Post-Termination Obligations. Employer shall pay to Employee such payments
and benefits as are required pursuant to this Agreement; provided, however, any
such payments shall be subject to Employee’s post-termination cooperation. Such
cooperation shall include the following:

(a) Employee shall furnish such information and assistance as may be reasonably
required by Employer in connection with any litigation or settlement of any
dispute between Employer and a customer or other third parties (including
without limitation serving as a witness in court or other proceedings);

(b) Employee shall provide such information or assistance to Employer in
connection with any regulatory examination by any state or federal regulatory
agency;

(c) Employee shall keep Employer’s trade secrets and other proprietary or
confidential information secret to the fullest extent practicable, subject to
compliance with all applicable laws;

(d) Employee shall return all Employer’s property, including, but not limited
to, keys, credit cards, manuals and other written materials.

(e) Employee shall execute a full release of all potential claims related to
this Agreement or to Employee’s employment with Employer in favor of Employer.

Upon submission of proper receipts, Employer shall promptly reimburse Employee
for any reasonable expenses incurred by Employee in complying with the
provisions of this Section.

10. Indebtedness. If during the term of this Agreement, Employee becomes
indebted to Employer or to one of Employer’s subsidiaries, for any reason,
Employer may, at its election, set off and collect any sums due Employee out of
any amounts which Employer may owe Employee pursuant to the terms of this
Agreement. Furthermore, upon the termination of this Agreement, all sums owed to
Employer by Employee shall become immediately due and payable. Employee shall
pay all expenses and Attorneys’ Fees actually or necessarily incurred by
Employer in connection with any collection proceeding for Employee’s
indebtedness. Notwithstanding any of the foregoing, any indebtedness to Employer
or to one of Employer’s subsidiaries, secured by a mortgage on Employee’s
residence shall not be subject to the foregoing provisions, but shall be
governed by the loan documents evidencing such indebtedness.

11. Maintenance of Confidential Information. Employee shall use his best efforts
and utmost diligence to guard and protect all of Employer’s (or any of
Employer’s subsidiaries) confidential information. Employee shall not, either
during the term, or after termination, of this Agreement, for whatever reason,
use in any capacity, or divulge or disclose in any manner, to any Person, the
identity of Employer’s (or any of Employer’s subsidiaries) customers, methods of
operation, processes, systems and programs, or other confidential information
relating to Employer’s (or any of Employer’s subsidiaries) business. Upon
termination of this Agreement or Employee’s employment, for any reason, Employee
shall immediately return and deliver to Employer or any of Employer’s
subsidiaries, all records and papers and all materials which bear confidential
information.

12. Competitive Activities.

(a) Limitation on Outside Activities: Employee agrees that during the term of
this Agreement, except with the express consent of the Board, Employee will not,
directly or indirectly, engage in, participate in, become a director of, render
advisory or other services to, become employed by, or make any financial
investment in any firm, corporation, business entity or business enterprise
competitive with or to any business of Employer. Notwithstanding the foregoing,
Employee shall not be precluded or prohibited from owning passive investments
(defined herein to mean up to 9.9% of the beneficial ownership of the firm,
corporation, business entity or business enterprise), including investments in
the securities of other financial institutions. Employee, however, shall be
prohibited from making any investments or commitments of time, accepting any
positions or participating in any activities which cause Employee to devote time
to such investments, commitments, positions or activities which would interfere
with Employee’s position with and obligations to Employer.



--------------------------------------------------------------------------------

(b) Agreement Not to Compete: Employee acknowledges that by virtue of his
employment with Employer, Employee will acquire an intimate knowledge of the
activities and affairs of Employer, including trade secrets and other
confidential matters. Employee, therefore, agrees that during the term of this
Agreement, and for a period of six months following the termination of
Employee’s employment hereunder, Employee shall not become employed, directly or
indirectly, whether as an employee, independent contractor, consultant, or
otherwise, with any federally-insured financial institution, financial holding
company, bank holding company, or other financial services provider located in
Charlotte, Hillsborough, Manatee, Pasco, Pinellas and Sarasota Counties, Florida
or in any County where Employer operates a full-service branch (“Covered Area”)
with any Person whose intent it is to organize another such company or entity
located in the Covered Area. Employee acknowledges that this is the same
duration of the minimum period that Employee would receive severance benefits
under Section 6, if he is entitled to such benefits.

Employee further agrees that for a period of 12 months following the termination
of Employee’s employment hereunder for any reason, Employee shall not directly
or indirectly: (i) solicit the business of any then current customer (“borrower
or depositor”) of Employer or any of Employer’s subsidiaries, regardless of
whether or not Employee was responsible for generating such customer’s business
for Employer or any of Employer’s subsidiaries; or (ii) solicit any employees of
Employer or any Employer’s subsidiaries.

Employee hereby agrees that the duration of the anti-competitive covenant set
forth herein is reasonable, and that its geographic scope is not unduly
restrictive.

13. Remedies for Breach.

(a) Arbitration: The Parties agree that, except for the specific remedies for
Injunctive Relief as contained in Section 13(b), herein, any controversy or
claim arising out of or relating to this Agreement, or any breach thereof,
including, without limitation, any claim that this Agreement or any portion
thereof is invalid, illegal or otherwise voidable, shall be submitted to binding
arbitration before and in accordance with the Rules of the American Arbitration
Association. Judgment upon the determination and/or award of such arbitrator may
be entered in any court having jurisdiction thereof; provided, however, that
this clause shall not be construed to permit the award of punitive damages to
either Party. The prevailing party to said arbitration shall be entitled to an
award of reasonable Attorneys’ Fees. The venue for arbitration shall be in
Pinellas County, Florida.

(b) Injunctive Relief: The Parties acknowledge and agree that the services to be
performed by Employee are special and unique and that money damages cannot fully
compensate Employer in the event of Employee’s violation of the provisions of
Sections 11 and 12 of this Agreement. Thus, in the event of a breach of any of
the provisions of such Section, Employee agrees that Employer, upon application
to a court of competent jurisdiction, shall be entitled to an injunction
restraining Employee from any further breach of the terms and provision of such
Section. Should Employer prevail in an action seeking such an injunction,
Employee shall pay all costs and reasonable Attorneys’ Fees incurred by Employer
in and relating to obtaining such injunction. Employee’s sole remedy, in the
event of the wrongful entry of such injunction, shall be the dissolution of such
injunction and recovery of Attorneys’ Fees. Employee hereby waives any and all
claims for damages by reason of the wrongful issuance of any such injunction.

(c) Cumulative Remedies: Notwithstanding any other provision of this Agreement,
the injunctive relief described in Section 13(b) herein and all other remedies
provided for in this Agreement which are available to Employer as a result of
Employee’s breach of this Agreement, are in addition to and shall not limit any
and all remedies existing at law or in equity which may also be available to
Employer.

14. Assignment. This Agreement shall inure to the benefit of and be binding upon
Employee, and to the extent applicable, his heirs, assigns, executors, and
personal representatives, and to Employer, and to the extent applicable, its
successors, and assigns, including, without limitation, any Person which may
acquire all or substantially all of the assets and business of the Corporation
or the Bank, or with or into which the Corporation or the Bank may be
consolidated or merged, and this provision shall apply in the event of any
subsequent merger, consolidation, or transfer.

15. Attorneys’ Fees. In the event that any claim or controversy hereunder is the
subject of any litigation or arbitration between the Parties, the prevailing
Party shall be entitled to an award of all reasonable costs, including
Attorneys’ Fees.

16. Miscellaneous.

(a) Amendment of Agreement: Unless as otherwise provided herein, this Agreement
may not be modified or amended except in writing signed by the Parties.

(b) Certain Definitions: For purposes of this Agreement, the following terms
whenever capitalized herein shall have the following meanings:

 

  (i) “Attorneys’ Fees” shall include the reasonable legal fees and
disbursements charged by attorneys and their related travel and lodging
expenses, court costs, paralegal fees, etc. incurred in arbitration, mediation,
settlement negotiations, discovery, trial, appeal or bankruptcy proceedings.

 

  (ii) “Material” shall mean substantial or significant as opposed to
inconsequential.

 

  (iii) “Person” shall mean any natural person, corporation, partnership
(general or limited), trust, association or any other business entity.

(c) Headings for Reference Only: The headings of the Sections and the
Subsections herein are included solely for convenient reference and shall not
control the meaning of the interpretation of any of the provisions of this
Agreement.

(d) Governing Law/Jurisdiction: This Agreement shall be construed in accordance
with and governed by the laws of the State of Florida. Any litigation involving
the Parties and their rights and obligations hereunder shall be brought in the
appropriate court in Pinellas County, Florida.

(e) Severability: If any of the provisions of this Agreement shall be held
invalid for any reason, the remainder of this Agreement shall not be affected
thereby and shall remain in full force and effect in accordance with the
remainder of its terms.

(f) Entire Agreement: This Agreement and all other documents incorporated or
referred to herein, contain the entire agreement of the Parties and there are no
representations, inducements or other provisions other than those expressed in
writing herein. No modification, waiver or discharge of any provision or any
breach of this Agreement shall be effective unless it is in writing signed by
both Parties. A Party’s waiver of the other Party’s breach of any provision of
this Agreement, shall not operate, or be construed, as a waiver of any
subsequent breach of that provision or of any other provision of this Agreement.



--------------------------------------------------------------------------------

(g) Waiver: No course of conduct by Employer or Employee and no delay or
omission of Employer or Employee to exercise any right or power given under this
Agreement shall: (i) impair the subsequent exercise of any right or power, or
(ii) be construed to be a waiver of any default or any acquiescence in, or
consent to, the curing of any default while any other default shall continue to
exist, or be construed to be a waiver of such continuing default or of any other
right or power that shall theretofore have arisen. Any power and/or remedy
granted by law and by this Agreement to any Party hereto may be exercised from
time to time, and as often as may be deemed expedient. All such rights and
powers shall be cumulative to the fullest extent permitted by law.

(h) Pronouns: As used herein, words in the singular include the plural, and the
masculine include the feminine and neuter gender, as appropriate.

(i) Recitals: The Recitals set forth at the beginning of this Agreement shall be
deemed to be incorporated into this Agreement by this reference as if fully set
forth herein, and this Agreement shall be interpreted with reference to and in
light of such Recitals.

(j) Amendment and Restatement: This Agreement amends and completely restates any
other employment agreements by and between Employee and Employer. By executing
this Agreement, Employee completely releases Employer from any obligations under
any such other agreements.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.

 

EMPLOYEE /s/ Kenneth P. Cherven Kenneth P. Cherven FIRST COMMUNITY BANK
CORPORATION OF AMERICA By:   /s/ Robert M. Menke   Robert M. Menke   Chairman of
the Board FIRST COMMUNITY BANK OF AMERICA By:   /s/ Robert M. Menke   Robert M.
Menke   Chairman of the Board



--------------------------------------------------------------------------------

SCHEDULE A

Employee’s duties shall specifically include, but not be limited to:

 

  1. building and maintaining a high quality management team;

 

  2. building and managing the Bank’s branch network;

 

  3. managing personnel and minimizing employee turnover;

 

  4. serving on such committees as appointed by the Boards from time to time;

 

  5. monitoring Employer’s capital position and identifying and evaluating
capital raising options;

 

  6. keeping the Boards informed of industry developments and regulatory
initiatives affecting the Corporation and Bank;

 

  7. supervising all lending, servicing and resolution of problem assets;

 

  8. establishing and implementing marketing efforts to increase the Bank’s
business;

 

  9. coordinating with Employer’s attorneys and accountants and other service
providers to the extent necessary to further the business of Employer, keeping
in compliance with government laws and regulations and otherwise keeping the
Corporation and the Bank in as good a financial and legal posture as possible;

 

  10. maintaining adequate expense records relating to Employee’s activities;

 

  11. keeping the Boards informed of financial results of operations and the
status of Employer’s business;

 

  12. making recommendations to the Boards on a wide range of subjects,
including: officer appointments and changes in organization, loans, new or
redesigned services, annual operating budget, salary and benefit administration,
and physical plan renovation;

 

  13. meeting regularly with officers and other key staff; and delegate
responsibility for daily operations and administration;

 

  14. maintaining relationships with other bankers to be aware of new services
or opportunities to increase profit or decrease expenses;

 

  15. identifying and evaluating expansionary opportunities for Employer; and

 

  16. conducting and undertaking all other activities, responsibilities, and
duties normally expected to be undertaken and accomplished by the Chief
Executive Officer and President of a financial institution holding company
similar in size and operation to Employer’s business.

SCHEDULE B

COMPENSATION

 

1. Base Salary: Employee shall receive an annual salary of $170,140 (the “Base
Salary”).

Employer may adjust the Base Salary from time to time based upon the Board’s
evaluation of Employee’s performance. In no event, however, will the Base Salary
be reduced without Employee’s written concurrence.

 

2. Performance Bonuses: Employee may receive an annual performance bonus at the
discretion of the Board. The performance bonus shall be tied to Bancshares
achieving profitability on a consolidated basis. “Profitability” shall include,
but not be limited to net profit, the financial strength of Bancshares,
implementing strategies to increase shareholder value or such other measures as
determined by the Board.

 

3. Vacation: Employee is entitled to four weeks paid vacation time per year on a
non-cumulative basis. Employee will be entitled to receive a lump sum payment of
up to 80 hours of unused vacation time.

 

4. Medical Benefits and Other Plans: Employee shall also be permitted to
participate in all other benefit plans offered to Bank officers.

 

5. Continuing Education: Employer will reimburse Employee for admission or
attendance fees for pre-approved educational meetings or seminars offered by
such organizations as the Florida Bankers Association.

 

6. Automobile Allowance: Employee shall be entitled to receive an automobile
allowance of $600 per month in accordance with Employer’s policies.

 

7. Life Insurance: Employer shall maintain a $500,000 life insurance policy on
Employee during the term of this Agreement for the benefit of employee’s spouse.
The policy shall be with a life insurance company with a B+ or better rating.